Case 4:20-cv-00178-CVE-FHM Document 99 Filed in USDC ND/OK on 09/08/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

    JASON KLINTWORTH, et al.,
                                  Plaintiff,
    vs.                                                Case No. 20-CV-178-CVE-FHM
    VALLEY FORGE INSURANCE
    COMPANY, et al.,
                                  Defendant.

                                       OPINION AND ORDER

          Plaintiff’s Motion for Protective Order and for Sanctions, [Dkt. 67] has been fully

   briefed, [Dkt. 67, 79, 84], and is ripe for decision.

          Plaintiff alleges that Defendants’ attorney made improper ex parte contact with two

   of Plaintiff’s expert witnesses (Peter Rao, M.D. and C. David Rhodes1) for which Plaintiff

   seeks limitations on cross examination, return of alleged work product materials, and

   disqualification of defense counsel. The court finds that Plaintiff’s motion is without merit

   and is DENIED.

                                               Peter Rao, M.D.

          On December 10, 2019, in a supplemental response to interrogatories, Plaintiff

   identified Peter Rao, M.C. as having treated Plaintiff. [Dkt. 79-26, p. 7]. Based on that

   information, Defendant sent a letter dated January 8, 2020, to Dr. Rao requesting medical

   records. The cover letter asked for “a full and complete copy of all medical records,

   narrative reports, correspondence, radiology reports, radiology films/disks, etc.” [Dkt. 67-9,

   p. 4]. However, the attached medical authorization contained the following limitation:



          1
              Mr. Rhodes’ name is spelled Rhodes and Rhoades in the parties’ papers. Regardless of which
   is correct, the court has used “Rhodes” throughout this order.
Case 4:20-cv-00178-CVE-FHM Document 99 Filed in USDC ND/OK on 09/08/20 Page 2 of 4




                   LIMITED TO LEFT SHOULDER, LOW BACK, MID BACK and
                   NECK from March 2011 to present ONLY

   [Dkt. 67-9, p.5] (capitalization original).

           The court rejects Plaintiff’s characterization of the cover letter, which was signed by

   a paralegal, as rendering any kind of advice legal or otherwise to Dr. Rao. The statement

   contained in Dr. Rao’s affidavit, [Dkt. 67-9 pp. 1, 2; ¶¶ 8, 16], that he relied on the cover

   letter as compelling him to provide all documents is not credible, especially in view of the

   content of the attached medical authorization which was entitled “LIMITED MEDICAL

   AUTHORIZATION” and where the limitations in the authorization were also set out in bold.

   [Dkt. 67-9, p. 5].

           Simply put, the foregoing does not describe any improper conduct by defense

   counsel.

           Plaintiff argues that due to the limitation in the medical authorization, Defendant was

   not entitled to obtain the psychiatric treatment records of Dr. Rao.                    The medical

   authorization was limited as to body part and in itself did not provide authority for Dr. Rao

   to release the mental health medical records. However, the court notes that on April 26,

   2019, the state court ordered Plaintiff to execute an authorization that did not contain those

   limitations.   [Dkt. 79-4].2      Regardless of the limitations contained in the medical

   authorization, in light of the April 26, 2019 order, Plaintiff has not demonstrated that

   Defendant was not entitled to obtain medical records from Dr. Rao. Further, Plaintiff has




           2
             The April 26, 2019 order granted Defendant’s motion to compel as to Request for Production
   No. 7, which required Plaintiff to execute the medical authorization attached to the discovery requests.
   [Dkt. 79-1, pp. 13, 16].

                                                      2
Case 4:20-cv-00178-CVE-FHM Document 99 Filed in USDC ND/OK on 09/08/20 Page 3 of 4




   made no showing that Defendant has improperly used the mental health records or health

   history. It is purely unsubstantiated speculation that any such use will be made.

          Plaintiff alleges that Dr. Rao disclosed work-product protected materials in the form

   of draft opinions, which Plaintiff asserts should be returned. Defense counsel represents

   that no information was received that is subject to work product protection and that the

   records received from Dr. Rao consist of:

                 notes regarding the examination, diagnosis, and treatment of
                 Klintworth. The only references to Klintworth’s counsel are a
                 handwritten notation in Dr. Rao’s “Evaluation” of Jason
                 Klintworth that reads “attorney Mark Stanley, Esq.” and lists
                 two telephone numbers.

   [Dkt. 79, pp. 23-24]. Based on the foregoing representations, the request to have any

   materials from Dr. Rao returned is denied.

          The court finds that any possible confusion about whether Dr. Rao was or was not

   a treating physician, or whether he was or was not engaged by Plaintiff solely as an expert

   is the result of the imprecise and conflicting manner in which Plaintiff has identified

   witnesses in response to discovery requests and by way of the various witness lists

   provided by Plaintiff.

                                        C. David Rhodes

          Plaintiff characterizes Defendants’ counsel as having had multiple ex parte contacts

   with Mr. Rhodes, Plaintiff’s expert witness concerning Plaintiff’s financial status. Those

   contacts consist of a December 10, 2019, letter from defense counsel to Mr. Rhodes

   enclosing a disk with financial records related to Plaintiff obtained through subpoenas.

   [Dkt. 67-7]. On January 23, 2020, Rhodes’ office returned the disk to defense counsel, and

   on February 3, 2020, defense counsel returned the disk to Mr. Rhodes, informing him that

                                                3
Case 4:20-cv-00178-CVE-FHM Document 99 Filed in USDC ND/OK on 09/08/20 Page 4 of 4




   he could use them or not. [Dkt. 67-8]. The court finds nothing in defense counsel’s

   communications to suggest that there was an improper attempt to influence Mr. Rhodes.

                                         Conclusion

         Plaintiffs’ Motion For Protective Order Prohibiting Defendants’ Counsel From Further

   Ex Parte Contact With Plaintiffs’ Experts And For Sanctions Including Disqualification of

   Counsel, [Dkt. 67], is DENIED.

         SO ORDERED this 8th day of September, 2020.




                                              4
